Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (CN 107819018 A).
	Regarding claim 1, Ma (e.g., Figs. 4-10) discloses a display panel, comprising a first display area (first display area 10) and a second display area (second display area 20), the first display area (first display area 10) being located at least on a side of the second display area (second display area 20), and a transmittance of the second display area being greater than a transmittance of the first display area (e.g., Figs. 4-5 and 8-10; a density of pixel drive circuits 12a in the second display area 20 is less than a density of pixel drive circuits 12a in the first display area 10, in addition, second display area 20 includes virtual light emitting elements 22, as a result, the second display area 20 has a higher light transmittance; [0028]-[0030]); 
a plurality of pixel units comprising electroluminescent display devices and pixel drive circuits for driving the electroluminescent display devices to emit light (e.g., Figs. 4-5 and 8-10); wherein  
the pixel drive circuits comprise first pixel drive circuits in the first display area (pixel drive circuits 12a in the first display area 10) and second pixel drive circuits in the second display area (pixel drive circuits 12a in the second display area 20), 
the electroluminescent display devices comprise first light-emitting devices (light-emitting elements 13) in the first display area (first display area 10) and second light-emitting devices (light-emitting elements 13) in the second display area (second display area 20), and virtual light-emitting devices (light-emitting elements 22) in the second display area (second display area 20); and 
the first pixel drive circuits (pixel drive circuits 12a in the first display area 10) are configured to drive the first light-emitting devices (light-emitting elements 13 in the first display area 10), and the second pixel drive circuits (pixel drive circuits 12a in the second display area 20) are configured to drive the second light-emitting devices (light-emitting elements 13 in the second display area 20), and the virtual light-emitting devices (light-emitting elements 22) are not connected with the pixel drive circuits (pixel drive circuits 12a).

Regarding claim 2, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein a distribution density of the second light-emitting devices (light-emitting devices 13) and the virtual light-emitting devices (light-emitting elements 22) in the second display area (second display area 20) is same as a distribution density of the first light-emitting devices (light-emitting devices 13) in the first display area (first display area 10).

Regarding claim 3, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein a density of the second pixel drive circuits (pixel drive circuits 12a in the second display area 20) is less than a density of the first pixel drive circuits (pixel drive circuits 12a in the first display area 10). 

Regarding claim 4, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein at least one of the second light-emitting devices (light-emitting elements 13 in the second display area 20) is electrically connected to at least one of the second pixel drive circuits (pixel drive circuits 12a in the second display area 20) correspondingly.

Regarding claim 13, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein the virtual light-emitting devices and the second light-emitting devices are staggered at least in a first direction, and the first direction is a row extension direction or a column extension direction (e.g., Fig. 6; arrangement of light-emitting elements 22 and light-emitting elements 13 in the second display area 20).
Regarding claim 14, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein a density of the virtual light-emitting devices (e.g., Figs. 6-7; light-emitting elements 22 in the second display area 20) is greater than a density of the second light-emitting devices (e.g., Figs. 6-7; light-emitting elements 13 in the second display area 20).

Regarding claim 15, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, wherein at least one of the second pixel drive circuits comprises a drive transistor (Figs. 8-10; drive transistor 12a); wherein in the second display area  (second display area 20), the drive transistor (drive transistor 12a) is electrically connected to corresponding second light-emitting device (light-emitting elements 13) through an anode wiring (anode 13a).

Regarding claim 17, Ma (e.g., Figs. 4-10) discloses a display apparatus. comprising the display panel according to claim 1.

Regarding claim 18, Ma (e.g., Figs. 4-10) discloses the display apparatus according to claim 17, further comprising a sensor (optical sensor 23) arranged on a side of the display panel; wherein an orthographic projection of the sensor (optical sensor 23) on the display panel is at least partially located in the second display area (display area 20).

Regarding claim 19, Ma (e.g., Figs. 4-5 and 8-10) discloses the display apparatus according to claim 17, wherein a distribution density of the second light-emitting devices (light-emitting elements 13) and virtual light-emitting devices (light-emitting elements 22) in the second display area (second display area 20) is same as a distribution density of the first light-emitting devices (light-emitting elements 13) in the first display area (second display area 20).

Regarding claim 20, Ma (e.g., Figs. 4-5 and 8-10) discloses the display apparatus according to claim 17, wherein a density of the second pixel drive circuits (pixel drive circuits 12a in the second display area 20) is less than a density of the first pixel drive circuits (pixel drive circuits 12a in the first display area 10).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 5-11 are rejected under 35 U.S.C. 103 as unpatentable over Ma (CN 107819018 A) in view of Kang (US 20170162111 A1).
Regarding claim 5, Ma (e.g., Figs. 4-5 and 8-10) discloses the display panel according to claim 1, but does not disclose wherein in the second display area, at least two of the second light-emitting devices with a same light emitting color are electrically connected to a same second pixel drive circuit. However, Kang (Figs. 1-12) discloses a display panel comprising: a first display area DA1 and a second display area DA2, wherein in the second display area (second display area DA2), at least two of the second light-emitting devices with a same light emitting color are electrically connected to a same second pixel drive circuit (e.g., Figs. 7-10; at least two OLEDs are connected to a same pixel drive circuit C2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 6, Ma in view of Kang discloses the display panel according to claim 5, Kang (Figs. 1-12) discloses wherein in the second display area (second display area DA2), at least part of the second light-emitting devices electrically connected to the same second pixel drive circuit (pixel drive circuit C2) are arranged in at least two columns. (e.g., Figs. 5-9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma for the same reason above.

Regarding claim 7, Ma in view of Kang discloses the display panel according to claim 6, Kang (Figs. 1-12) discloses wherein the second light-emitting devices comprise red light-emitting devices, green light-emitting devices and blue light-emitting devices (e.g., Figs. 10-11; R, G, and B OLEDs); in the second display area (second display area DA2), the red light-emitting devices (R OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157]), and at least part of the red light-emitting devices (R OLEDs) in adjacent columns are staggered (e.g., Fig. 10 and [0156]-[0157]); and in the second display area (second display area DA2), the blue light-emitting devices (B OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157]), and at least part of the blue light-emitting devices (B OLEDs) in adjacent columns are staggered (e.g., Fig. 10 and [0156]-[0157]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 8, Ma in view of Kang discloses the display panel according to claim 7, Kang (Figs. 1-12) discloses wherein in the second display area (second display area DA2), at least part of the green light-emitting devices (G OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Fig. 10), and at least part of the green light-emitting devices (G OLEDs) in adjacent columns are arranged in a same row (e.g., Fig. 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma for the same reason above.

Regarding claim 9, Ma in view of Kang discloses the display panel according to claim 8, Kang (Figs. 1-12) discloses wherein in the second display area (second display area DA2), the green light-emitting devices (G OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Fig. 10), and at least part of the green light-emitting devices (G OLEDs) in the adjacent columns are staggered (e.g., Fig. 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma for the same reason above.

Regarding claim 10, Ma in view of Kang discloses the display panel according to claim 6, Kang (Figs. 1-12) discloses wherein the second light-emitting devices comprise red light-emitting devices, green light-emitting devices and blue light-emitting devices (e.g., Figs. 10-11; R, G, and B OLEDs); in the second display area (second display area DA2), the red light-emitting devices (R OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two rows (e.g., Fig. 10), and at least part of the red light-emitting devices (R OLEDs) in adjacent rows are staggered (e.g., Fig. 10); and in the second display area (second display area DA2), the blue light-emitting devices (B OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two rows (e.g., Fig. 10), and at least part of the blue light-emitting devices (B OLEDs) in adjacent rows are staggered (e.g., Fig. 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 11, Ma in view of Kang discloses the display panel according to claim 10, Kang (Figs. 1-12) discloses wherein in the second display area (second display area DA2), the green light-emitting devices (G OLEDs) electrically connected to the same second pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two rows (e.g., Fig. 10), and at least part of the green light-emitting devices (G OLEDs) in the adjacent rows are staggered (e.g., Fig. 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Ma. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

7.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Ma (CN 107819018 A) in view of Han (US 20190096962 A1).
Regarding claim 12, Ma (e.g., Figs. 4-5 and 8-10) discloses the display panel according to claim 1, but does not disclose wherein the virtual light-emitting devices, the first light-emitting devices and the second light-emitting devices are configured to be prepared simultaneously through a same fine metal mask. However, Han (e.g., Figs. 1-21) discloses a method for manufacturing a display panel, Han discloses forming the electroluminescent display devices simultaneously using a same fine metal mask (e.g., Figs. 3 and 11; fine metal mask) in a first display area and a second display area of the base substrate with the pixel drive circuits (e.g., Figs. 2, 4-10, and 12-18), and wherein an open density of the fine metal mask corresponding to the first display area is same as that corresponding to the second display area (e.g., Figs. 2, 4-10, and 12-18). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Han to the display device of Ma so that the virtual light-emitting devices, the first light-emitting devices and the second light-emitting devices are configured to be prepared simultaneously through a same fine metal mask. The combination/motivation would be to manufacture an OLED display device with a compact arrangement of sub-pixels and an improved the pixel density.

8.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Ma (CN 107819018 A) in view of Yang (US 20200019747 A1).
Regarding claim 16, Ma (e.g., Figs. 4-10) discloses the display panel according to claim 1, but does not disclose wherein the first display area is arranged around the second display area. However, Yang (e.g., Figs. 1-15) discloses a display panel comprising a first display area and a second display area having different arrangements. For examples, Yang (e.g., Figs. 1-2 and 4-8) discloses wherein the first display area 112 is arranged around the second display area 111. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yang to the display device of Ma, which would provide alternative design choices to integrate optical sensor with a display panel for user recognition.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUZHEN SHEN/Primary Examiner, Art Unit 2691